UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 577 N. Garden Ridge Blvd. Lewisville, Texas75067 (972) 420-4189 Indicate by check mark whether PNM Resources, Inc. (“PNMR”) and Public Service Company of New Mexico (“PNM”) (1)have filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)have been subject to such filing requirements for the past 90 days.YESüNO Indicate by check mark whether Texas-New Mexico Power Company (“TNMP”) (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YES NOü(NOTE:As a voluntary filer, not subject to the filing requirements, TNMP filed all reports under Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months.) Indicate by check mark whether the registrants have submitted electronically and posted on its corporate Web sites, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESNO(NOTE:No Interactive Data Files required to be submitted.) Indicate by check mark whether PNMR is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filerü Accelerated filer Non-accelerated filer Indicate by check mark whether each of PNM and TNMP is a large accelerated filer, accelerated filer, or non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer Non-accelerated filerü Indicate by check mark whether any of the registrants is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOü As of July 28, 2009, 86,673,174 shares of common stock, no par value per share, of PNMR were outstanding. The total number of shares of common stock of PNM outstanding as of July 28, 2009 was 39,117,799 all held by PNMR (and none held by non-affiliates). The total number of shares of common stock of TNMP outstanding as of July 28, 2009 was 6,358 all held indirectly by PNMR (and none held by non-affiliates). PNM AND TNMP MEET THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H) (1) (a) AND (b) OF FORM 10-Q AND ARE THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTION (H) (2). This combined Form 10-Q is separately filed by PNMR, PNM and TNMP. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to the other registrants. Whenthis Form 10-Q is incorporated by reference into any filing with the SEC made by PNMR, PNM or TNMP, as a registrant, the portions of this Form 10-Q that relate to eachother registrantare not incorporated by reference therein. 2 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES INDEX Page No. GLOSSARY 4 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) PNM RESOURCES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Loss) 6 Condensed Consolidated Balance Sheets 7 Condensed Consolidated Statements of Cash Flows 9 Condensed Consolidated Statements of Changes in PNMR Common Stockholders’ Equity 11 Condensed Consolidated Statements of Comprehensive Income (Loss) 12 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Loss) 13 Condensed Consolidated Balance Sheets 14 Condensed Consolidated Statements of Cash Flows 16 Condensed Consolidated Statements of Changes in PNM Common Stockholder’s Equity 18 Condensed Consolidated Statements of Comprehensive Income (Loss) 19 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Loss) 20 Condensed Consolidated Balance Sheets 21 Condensed Consolidated Statements of Cash Flows 23 Condensed Consolidated Statements of Changes in Common Stockholder’s Equity 25 Condensed Consolidated Statements of Comprehensive Income (Loss) 26 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 27 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 72 AND RESULTS OF OPERATIONS ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 92 ITEM 4.CONTROLS AND PROCEDURES 98 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 99 ITEM 1A.RISK FACTORS 99 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 99 ITEM 6.EXHIBITS 100 SIGNATURE 102 3 GLOSSARY Definitions: Afton Afton Generating Station AG New Mexico Attorney General ALJ Administrative Law Judge Altura Optim Energy Twin Oaks, LP; formerly known as Altura Power L.P. Altura Cogen Optim Energy Altura Cogen, LLC; formerly known as Altura Cogen, LLC (the CoGen Lyondell Power Generation Facility) AOCI Accumulated Other Comprehensive Income APS Arizona Public Service Company, which is the operator and a co-owner of PVNGS and Four Corners APB Accounting Principles Board BART Best Available Retrofit Technology Board Board of Directors of PNMR Cal PX California Power Exchange Cascade Cascade Investment, L.L.C. Continental Continental Energy Systems, L.L.C. CRHC Cap Rock Holding Corporation, a subsidiary of Continental CTC Competition Transition Charge Decatherm Million BTUs Delta Delta-Person Limited Partnership DOE Department of Energy ECJV ECJV Holdings, LLC EIP Eastern Interconnection Project EITF Emerging Issues Task Force EnergyCo EnergyCo, LLC, a limited liability company, owned 50% by each of PNMR and ECJV; now known as Optim Energy EPA United States Environmental Protection Agency EPE El Paso Electric Company ERCOT Electric Reliability Council of Texas ESPP Employee Stock Purchase Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation Number FIP Federal Implementation Plan First Choice First Choice Power, L. P. and Subsidiaries Four Corners Four Corners Power Plant FPPAC Fuel and Purchased Power Adjustment Clause FSP FASB Staff Position GAAP Generally Accepted Accounting Principles in the United States of America GEaR Gross Earnings at Risk GHGG Greenhouse Gas Emissions GWh Gigawatt hours IBEW International Brotherhood of Electrical Workers, Local 611 KWh Kilowatt Hour LBB Lehman Brothers Bank, FSB, a subsidiary of LBH LBH Lehman Brothers Holdings Inc. LCC Lyondell Chemical Company Lordsburg Lordsburg Generating Station Luna Luna Energy Facility MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations Moody’s Moody’s Investor Services, Inc. MW Megawatt MWh Megawatt Hour Navajo Acts Navajo Nation Air Pollution Prevention and Control Act, the Navajo Nation Safe Drinking Water Act, and the Navajo Nation Pesticide Act NDT Nuclear Decommissioning Trusts for PVNGS Ninth Circuit United States Court of Appeals for the Ninth Circuit NMED New Mexico Environment Department 4 NMGC New Mexico Gas Company, a subsidiary of Continental NMPRC New Mexico Public Regulation Commission NOX Nitrogen Oxides NOI Notice of Inquiry NRC United States Nuclear Regulatory Commission OCI Other Comprehensive Income Optim Energy Optim Energy, LLC, a limited liability company, owned 50% by each of PNMR and ECJV; formerly known as EnergyCo PCRBs Pollution Control Revenue Bonds PG&E Pacific Gas and Electric Co. PNM Public Service Company of New Mexico and Subsidiaries PNM Facility PNM’s $400 Million Unsecured Revolving Credit Facility PNMR PNM Resources, Inc. and Subsidiaries PNMR Facility PNMR’s $600 Million Unsecured Revolving Credit Facility PPA Purchased Power Agreement PRP Potential Responsible Party PUCT Public Utility Commission of Texas PVNGS Palo Verde Nuclear Generating Station RCT Reasonable Cost Threshold REC Renewable Energy Certificates REP Retail Electricity Provider RFP Request for Proposal RMC Risk Management Committee SEC United States Securities and Exchange Commission SFAS FASB Statement of Financial Accounting Standards SJCC San Juan Coal Company SJGS San Juan Generating Station SO2 Sulfur Dioxide SPS Southwestern Public Service Company SRP Salt River Project S&P Standard and Poor’s Ratings Services TECA Texas Electric Choice Act Term Loan Agreement PNM’s $300 Million Unsecured Delayed Draw Term Loan Facility TNMP Bridge Facility TNMP’s $100 Million Bridge Term Loan Credit Agreement TNMP Facility TNMP’s $200 Million Unsecured Revolving Credit Facility TNMP Texas-New Mexico Power Company and Subsidiaries TNP TNP Enterprises, Inc. and Subsidiaries Twin Oaks Assets of Twin Oaks Power, L.P. and Twin Oaks Power III, L.P. Valencia Valencia Energy Facility VaR Value at Risk Accounting Pronouncements (as amended and interpreted): FIN 46R FIN 46R “Consolidation of Variable Interest Entities an Interpretation of ARB No. 51” FIN 48 FIN No. 48 “Accounting for Uncertainty in Income Taxes” FSP FAS 157-2 FSP FAS 157-2 “Effective Date of FASB Statement No. 157” SFAS 5 SFAS No. 5 “Accounting for Contingencies” SFAS 57 SFAS No. 57 “Related Party Disclosures” SFAS 106 SFAS No. 106 “Employers' Accounting for Postretirement Benefits Other Than Pensions” SFAS 112 SFAS No. 112 “Employers’ Accounting for Postemployment Benefits – an amendment of FASB Statements No. 5 and 43” SFAS 128 SFAS No. 128 “Earnings per Share” SFAS 133 SFAS No. 133 “Accounting for Derivative Instruments and Hedging Activities” SFAS 142 SFAS No. 142 “Goodwill and Other Intangible Assets” SFAS 144 SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” SFAS 157 SFAS No. 157 “Fair Value Measurements” SFAS 160 SFAS No. 160 “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51” SFAS 161 SFAS No. 161 “Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133” 5 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 (In thousands, except per share amounts) Operating Revenues: Electric $ 401,035 $ 580,243 $ 786,838 $ 944,645 Other 75 67 136 167 Total operating revenues 401,110 580,310 786,974 944,812 Operating Expenses: Cost of energy 175,253 398,698 356,501 633,079 Administrative and general 61,550 59,392 123,687 106,754 Energy production costs 47,134 45,557 95,691 96,761 Impairment of goodwill and other intangible assets - 136,179 - 136,179 Regulatory disallowances 27,286 - 27,286 30,248 Depreciation and amortization 36,946 34,650 73,017 68,686 Transmission and distribution costs 16,398 15,110 30,416 28,486 Taxes other than income taxes 11,665 13,484 25,595 26,350 Total operating expenses 376,232 703,070 732,193 1,126,543 Operating income (loss) 24,878 (122,760 ) 54,781 (181,731 ) Other Income and Deductions: Interest income 11,223 4,412 16,446 9,942 Gains (losses) on investments held by NDT 2,469 (677 ) (1,913 ) (4,382 ) Other income 5,157 1,227 28,321 2,117 Equity in net earnings (loss) of Optim Energy (7,353 ) (2,523 ) (5,958 ) (27,606 ) Other deductions (2,272 ) (3,199 ) (4,632 ) (7,081 ) Net other income (deductions) 9,224 (760 ) 32,264 (27,010 ) Interest Charges: Interest on long-term debt 30,089 24,197 54,289 43,105 Other interest charges 1,728 7,823 6,477 16,750 Total interest charges 31,817 32,020 60,766 59,855 Earnings (Loss) before Income Taxes 2,285 (155,540 ) 26,279 (268,596 ) Income Taxes (Benefit) (1,134 ) (10,425 ) 6,452 (52,477 ) Earnings (Loss) from Continuing Operations 3,419 (145,115 ) 19,827 (216,119 ) Earnings (Loss)from Discontinued Operations, net of Income Taxes (Benefit) of $(1,861), $1,824, $41,981 and $15,479 (2,611 ) 2,762 79,063 25,261 Net Earnings (Loss) 808 (142,353 ) 98,890 (190,858 ) Earnings Attributable to Valencia Non-controlling Interest (2,775 ) (1,001 ) (5,354 ) (1,001 ) Preferred Stock Dividend Requirements of Subsidiary (132 ) (132 ) (264 ) (264 ) Net Earnings (Loss) Attributable to PNMR $ (2,099 ) $ (143,486 ) $ 93,272 $ (192,123 ) Earnings (Loss) from Continuing Operations Attributable to PNMR per Common Share: Basic $ 0.01 $ (1.79 ) $ 0.16 $ (2.74 ) Diluted $ 0.01 $ (1.79 ) $ 0.16 $ (2.74 ) Net Earnings (Loss) Attributable to PNMRper Common Share: Basic $ (0.02 ) $ (1.76 ) $ 1.02 $ (2.42 ) Diluted $ (0.02 ) $ (1.76 ) $ 1.02 $ (2.42 ) Dividends Declared per Common Share $ 0.125 $ 0.125 $ 0.250 $ 0.355 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 6 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2009 2008 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 26,022 $ 140,619 Special deposits 50 3,480 Accounts receivable, net of allowance for uncollectible accounts of $15,307 and $21,466 110,729 119,174 Unbilled revenues 89,314 81,126 Other receivables 96,192 73,083 Materials, supplies, and fuel stock 48,626 49,397 Regulatory assets 1,238 1,541 Derivative instruments 71,862 51,250 Income taxes receivable - 49,584 Current assets of discontinued operations - 107,986 Other current assets 76,997 75,393 Total current assets 521,030 752,633 Other Property and Investments: Investment in PVNGS lessor notes 153,830 168,729 Equity investment in Optim Energy 237,358 239,950 Investments held by NDT 118,143 111,671 Other investments 30,056 32,966 Non-utility property, net of accumulated depreciation of $3,257 and $2,582 8,444 9,135 Total other property and investments 547,831 562,451 Utility Plant: Electric plant in service 4,462,670 4,329,169 Common plant in service and plant held for future use 158,167 147,576 4,620,837 4,476,745 Less accumulated depreciation and amortization 1,588,693 1,545,950 3,032,144 2,930,795 Construction work in progress 149,885 202,556 Nuclear fuel, net of accumulated amortization of $17,500 and $16,018 66,464 58,674 Net utility plant 3,248,493 3,192,025 Deferred Charges and Other Assets: Regulatory assets 488,492 629,141 Goodwill 321,310 321,310 Other intangible assets, net of accumulated amortization of $4,972 and $4,672 26,867 27,167 Derivative instruments 19,663 25,620 Non-current assets of discontinued operations - 561,915 Other deferred charges 87,475 75,720 Total deferred charges and other assets 943,807 1,640,873 $ 5,261,161 $ 6,147,982 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 7 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2009 2008 (In thousands, except share information) LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Short-term debt $ 185,000 $ 744,667 Current installments of long-term debt 38,004 205,694 Accounts payable 88,899 174,068 Accrued interest and taxes 53,477 51,618 Regulatory liabilities 5,632 1,746 Derivative instruments 52,379 33,951 Current liabilities of discontinued operations - 77,082 Other current liabilities 126,555 139,562 Total current liabilities 549,946 1,428,388 Long-term Debt 1,531,010 1,379,011 Deferred Credits and Other Liabilities: Accumulated deferred income taxes 469,343 572,719 Accumulated deferred investment tax credits 21,800 23,834 Regulatory liabilities 356,004 327,175 Asset retirement obligations 68,091 63,492 Accrued pension liability and postretirement benefit cost 242,622 246,136 Derivative instruments 8,034 6,934 Non-current liabilities of discontinued operations - 94,615 Other deferred credits 145,608 149,237 Total deferred credits and other liabilities 1,311,502 1,484,142 Total liabilities 3,392,458 4,291,541 Commitments and Contingencies (See Note 9) Cumulative Preferred Stock of Subsidiary without mandatory redemption requirements ($100 stated value, 10,000,000 shares authorized: issued and outstanding 115,293 shares) 11,529 11,529 Equity: PNMR Convertible Preferred Stock, Series A without mandatory redemption requirements (no stated value, 10,000,000 shares authorized: issued and outstanding 477,800 shares) 100,000 100,000 PNMR common stockholders’ equity: Common stock outstanding (no par value, 120,000,000 shares authorized: issued and outstanding 86,670,187 and 86,531,644 shares) 1,289,349 1,288,168 Accumulated other comprehensive income (loss), net of income taxes (31,059 ) 30,948 Retained earnings 409,134 327,290 Total PNMR common stockholders’ equity 1,667,424 1,646,406 Non-controlling interest in Valencia 89,750 98,506 Total equity 1,857,174 1,844,912 $ 5,261,161 $ 6,147,982 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 8 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2009 2008 (In thousands) Cash Flows From Operating Activities: Net earnings (loss) $ 98,890 $ (190,858 ) Adjustments to reconcile net earnings (loss) to net cash flows from operating activities: Depreciation and amortization 84,843 79,991 Amortization of pre-payments on PVNGS firm-sales contracts (12,805 ) (4,084 ) Bad debt expense 25,672 15,285 Deferred income tax expense (benefit) (52,100 ) (23,498 ) Equity in net (earnings) loss of Optim Energy 5,958 27,606 Net unrealized (gains) losses on derivatives (2,307 ) 5,174 Realized losses on investments held by NDT 1,913 4,382 Impairment of goodwill and other intangible assets - 136,179 Gain on sale of PNM Gas (110,727 ) - Gain on reacquired debt (7,316 ) - Stock-based compensation expense 1,520 2,431 Regulatory disallowances 27,286 30,248 Increase in legal reserve 12,600 - Other, net (281 ) (1,140 ) Changes in certain assets and liabilities: Accounts receivable and unbilled revenues (52,414 ) (16,174 ) Materials, supplies, and fuel stock 921 (5,936 ) Other current assets (2,441 ) (17,920 ) Other assets 666 (4,482 ) Accounts payable (93,078 ) (41,485 ) Accrued interest and taxes 51,641 (15,559 ) Other current liabilities (7,210 ) 32,953 Other liabilities (5,601 ) (573 ) Net cash flows from operating activities (34,370 ) 12,540 Cash Flows From Investing Activities: Utility plant additions (126,637 ) (162,005 ) Proceeds from sales of investments held by NDT 75,850 77,047 Purchases of investments held by NDT (77,236 ) (77,650 ) Proceeds from sale of PNM Gas 640,620 - Return of principal on PVNGS lessor notes 11,913 10,986 Reduction in restricted special deposits 359 3,696 Other, net (15,078 ) (2,148 ) Net cash flows from investing activities 509,791 (150,074 ) The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 9 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2009 2008 (In thousands) Cash Flows From Financing Activities: Short-term borrowings (repayments), net (559,667 ) (321,717 ) Long-term borrowings 309,242 452,750 Repayment of long-term debt (314,079 ) (148,935 ) Issuance of common stock 1,213 249,547 Proceeds from stock option exercise - 86 Purchase of common stock to satisfy stock awards (907 ) (1,245 ) Excess tax (shortfall) from stock-based payment arrangements (645 ) (513 ) Dividends paid (23,103 ) (35,889 ) Payments received on PVNGS firm-sales contracts 15,347 73,173 Other, net (17,444 ) (9,612 ) Net cash flows from financing activities (590,043 ) 257,645 Change in Cash and Cash Equivalents (114,622 ) 120,111 Cash and Cash Equivalents at Beginning of Period 140,644 17,791 Cash and Cash Equivalents at End of Period $ 26,022 $ 137,902 Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ 58,937 $ 62,639 Income taxes paid (refunded), net $ 49,039 $ (4,702 ) Supplemental schedule of noncash investing and financing activities: Activities related to the consolidation of Valencia as of May 30, 2008 (see Note 16): Utility plant additions $ 87,310 Increase in short-term borrowings $ 82,468 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 10 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED
